149 Ga. App. 385 (1979)
254 S.E.2d 504
CRAMER
v.
PARROTT.
54244.
Court of Appeals of Georgia.
Submitted February 7, 1979.
Decided March 16, 1979.
Macey & Zusmann, Dennis M. Hall, for appellant.
Kemper, Baker & Boswell, Joseph R. Baker, for appellee.
BIRDSONG, Judge.
Plaintiff brought this suit to recover on a promissory note. Defendant answered and also filed a third-party complaint against an alleged co-maker of the note. The case came on for trial before a jury. At the close of the evidence, the trial court directed a verdict for plaintiff. A judgment was entered in conformity with the directed verdict. The record reflects that no disposition has been made of the third-party complaint, and it therefore is still pending in the trial court. The trial court's order from which the appeal was taken does not *386 contain the express determination that there was no just reason for delay, nor a direction for the entry of final judgment as provided by CPA § 54 (b) (Code Ann. § 81A-154 (b)). This order is therefore not a final appealable judgment, and an interlocutory appeal has not been authorized. The appeal is premature and must be dismissed. Middleton v. State Farm Life Ins. Co., 143 Ga. App. 176 (237 SE2d 684).
Appeal dismissed. Quillian, P. J., and Smith, J., concur.